 Case 3:18-cr-30077-SMY Document 36 Filed 06/20/19 Page 1 of 2 Page ID #98



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
           vs.                                     ) CRIMINAL NO. 18-CR-30077-SMY
                                                   )
MARLON P. BUSH,                                    ) FILED UNDER SEAL
                                                   )
                     Defendant.                    )

                              UNITED STATES OF AMERICA’S
                           EX PARTE MOTION TO REVOKE BOND

           The United States of America, by Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Norman Smith, Assistant United States Attorney, moves for an

order revoking Defendant’s bond and remanding him to the custody of the United States Marshal

pending a detention hearing in this case, and in support thereof states as follows:

           1. On April 17, 2018, a six count indictment was returned charging Marlon P. Busch

with three counts of Wire Fraud, Title 18, United States Code, Section 1343, and three counts of

Embezzlement from a Unit of a Government that Received Federal Funds, Title 18, United States

Code, Section 666(a)(1)(A). On May 3, 2018, the defendant appeared before the Honorable

Donald G. Wilkerson, United States Magistrate Judge for his initial appearance and arraignment.

On that same date, the defendant was released on unsecured bond, with pretrial supervision and

bond conditions. On January 3, 2019, the defendant pled guilty before this Honorable Court and

his bond was continued as previously ordered. Sentencing is currently set for July 25, 2019.

           2. Defendant has violated the terms and conditions of his release in that he has left the

district without permission, failed to participate in substance abuse treatment sessions, committed

traffic offenses, admitted use and tested positive for cocaine, failed to report to the probation office,
 Case 3:18-cr-30077-SMY Document 36 Filed 06/20/19 Page 2 of 2 Page ID #99



and refused to provide a urine specimen. Probation submitted bond violation reports on December

14, 2018, June 11, 2019, and June 18, 2019.

          WHEREFORE, based on the above, the United States of America moves for the

issuance of an arrest warrant and for the temporary detention of the Defendant to permit revocation

of the Defendant’s conditional release, pursuant to Title 18, United States Code, Section 3148(b).

                                                Respectfully submitted,

                                                STEVEN D. WEINHOEFT
                                                United States Attorney


                                                Norman R. Smith
                                                NORMAN R. SMITH
                                                Assistant United States Attorney
                                                Nine Executive Drive
                                                Fairview Heights, IL 62208
                                                (618) 628-3700
                                                E-mail: Norman.Smith@usdoj.gov
